Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4-5, and 9-11 have been cancelled; Claims 1 and 6 have been amended; Claims 1, 3, and 7-8 are withdrawn from consideration as non-elected claims, claim 6 remain for examination.

Previous Rejections/Objections
Previous rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ohta et al (US-PG-pub 2016/0196907 A1, thereafter PG’907) in view of Pickles et al (US 3,550,266, thereafter US’266) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/03/2021.
Previous rejection of Claim(s) 9-11 under 35 U.S.C. 103 as being unpatentable over PG’907 in view of US’266 and further in view of Naoe et al (US-PG-pub 2006/0000525 A1, thereafter PG’525)in view of US’266 is withdrawn since these claims have been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/03/2021.
Previous rejection of Claim(s) 9-11 under 35 U.S.C. 103 as being unpatentable over Ota et al (JP 2014125675 A, listed in IDS filed on 11/04/2019, with English translation, thereafter JP’675) in view of US’266 is withdrawn since these claims have 
However, in view of the amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US-PG-pub 2016/0196907 A1, thereafter PG’907) in view of Pickles et al (US 3,550,266, thereafter US’266) and further in view of Naoe et al (US-PG-pub 2006/0000525 A1, thereafter PG’525).
Regarding claim 6, PG’907 teaches a Fe-Cu-B-Si-based nano-crystalline alloy ribbon (Abstract and claims of PG’907) and magnetic core manufactured from the laminated ribbon (par.[0065] bal.Cu1.0Mo0.2Si4B14 in table 2 of PG’907 and those of the instant claim is listed in the following table. All of the composition of the alloy Febal.Cu1.0Mo0.2Si4B14 in table 2 of PG’907 are within the composition ranges of the instant claim as shown in the comparison table. PG’907 teaches the same alloy as recited in the instant claim.  PG’907 does not specify forming a rectangular parallelepiped block as recited in the instant claim. US’266 teaches a magnetic core structure (Fig.1-4 and claim of US’266). US’266 teaches smooth iron alloy plates are laminated together (claim 1 of US’266) and the laminate are fixed with cured resin (Col.2, ln.54 to Col.3, ln.17 of US’266) to form rectangular parallelepiped block (Fig.4 of US’266). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to build the magnetic core structure of US’266 by the alloy ribbon of PG’907 since US’266 teaches that this laminated structure suitable for magnetic core application (Abstract, claim, and Col.1, ln.44 to Col.2, ln.40 of US’266).

Element
From instant Claim 6 (in wt.%)
PG’907 in table 2 (in wt%)
within range
(in wt%)
B
13.3-17.0
14
13

3.5-5.0
4
5
Cu
0.6-1.1
1.0
1.0
M: at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W
0-0.5
Mo: 0.2
Mo: 0.2
Fe
Balance
Balance
balance



Regarding the newly added features in the instant claim, PG’907 teaches including more than 30 vol% nano-crystalline with particle size less than 40nm, which overlap the claimed nano-crystalline size and distribution. MPE 2144 05 I. PG’907 does not specify the dimension of each ribbon piece as recited in the instant claim. PG’525 teaches a Fe based alloy ribbon for magnetic core (Title, Fig. and Abstract of PG’525). PG’525 provides example: each Fe-based amorphous alloy ribbon was cut to a rectangular shape of 5 mm in width, 25 m in thickness and to form a toroidal magnetic core of 19 mm in outer diameter and 15 mm in inner diameter (par.[0036] and [0049] of PG’525). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper dimension of magnet ribbon as demonstrated by PG’525 for the magnetic block core of PG’907 in view of US’266 since all of PG’907, US’266 and PG’525 teach the same Fe-based alloy for the magnetic core application throughout whole disclosing range and PG’525 reaches that the formed core has excellent magnetic properties .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (JP 2014125675 A, listed in IDS filed on 11/04/2019, with English translation, thereafter JP’675) in view of US’266.
Regarding claim 6, JP’675 teaches a Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy (par.[0008] of JP’675) and a plurality of alloy ribbons can be laminated to form a laminated body (par.[0038] of JP’675), which reads on the claimed multilayer block in which nanocrystalline alloy pieces being layered as recited in the instant claim. The comparison of the composition ranges between the alloy #12 in table 3 of JP’675 and those of the instant claim is listed in the following table. All of the major composition of the alloy #12 in table 3 of JP’675 are within the composition ranges of the instant claim as shown in the comparison table. 13 at% B disclosed in the alloy #12 in table 3 of JP’675 is very close to the low limit 13.3 at% B as recited in the instant claim. More specifically, JP’675 teaches adjusting B from 10 at% to 24 at% (abstract, claims, and examples of JP’675). Closing or overlapping in the B range creates a prima facie case obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the 

Element
From instant Claim 6 (in at.%)
JP’675 #12 in table 3 (in at%)
within range
(in at%)
B
13.3-17.0
13
Close to 13.3
Si
3.5-5.0
5
5
Cu
0.6-1.1
1.0
1.0
M: at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W
0-0.5
0
Fe may be substituted by at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W 

Meet.
Fe
Balance
Balance
balance


Regarding the newly added features in the instant claim, JP’675 teaches the same Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy (par.[0008] of JP’675) and JP’675 specify a plurality of alloy ribbons can be laminated to form a laminated body (par.[0038] of JP’675). The embodiment 1 (par.[0043]-[0044] of JP’675) provides examples having ribbon 12-25 m, width 25 mm, single plate 120 mm, and JP’675 provides examples including 30-50vol.% of grain having grain size less than 30nm (table 3 of JP’675), which meet all of the microstructure and block dimension requirements as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the claimed dimensions and process of manufacturing the claimed microstructures from the disclosure of JP’675 since JP’675 discloses the same Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy for the same magnetic block including a plurality of alloy ribbons throughout the whole disclosed ranges.
Regarding the space factor in the instant claim, space factor is recognized as a magnetic core feature depends on the materials and core structures. JP’675 in view of US’266 teaches the same laminated body core having similar rectangular .

Response to Arguments
Applicant’s arguments to the art rejection to claim 6 has been considered but they are moot in view of the new ground rejection as stated above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarize as following:
1, regarding the rejection of under 35 U.S.C. 103 as being unpatentable over Ohta et al (PG’907) in view of Pickles et al (US’266) and further in view of Naoe et al (PG’525), the cited prior arts do not specify the dimensions of ribbon pieces with 5-100mm width and ratio of length to width from 1-10 as claimed in the instant claim. The disclosure in Naoe et al (PG’525) is just for characterization, which is not for magnet core.
2, regarding the rejection of under 35 U.S.C. 103 as being unpatentable over Ota et al (JP’675) in view of Pickles et al (US’266), Ota et al (JP’675) does not specify laminating ribbon piece for the magnetic core and Pickles et al (US’266) does not specify the space factor and nano crystal in the ribbon as claimed in the instant claim.
In response, 
Regarding the argument 1, as pointed out in the rejection for the instant claim above, Naoe et al (PG’525) teaches examples having ribbon 12-25 m, width 25 mm, 
Regarding the argument 2, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant case, Ota et al (JP’675) in view of Pickles et al (US’266) is applied to the instant claim 6. The reason and motivation for the combination can refer to the rejection. The space factor is recognized as a magnetic core feature depends on the materials and core structures, which is highly expected from the same laminated body core having similar rectangular parallelepiped block with the similar Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy as disclosed in Ota et al (JP’675) in view of Pickles et al (US’266). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734